United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2977
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * Eastern District of Arkansas.
                                         *
Chester Woulard,                         *      [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: July 24, 2001
                                Filed: August 1, 2001
                                    ___________

Before WOLLMAN, Chief Judge, BOWMAN, and LOKEN, Circuit Judges.
                             ___________

PER CURIAM.

       A jury found Chester Woulard guilty of knowingly and willfully making a false
statement on his benefits application to the Social Security Administration (SSA), in
violation of 42 U.S.C. § 1383a(a). The district court1 sentenced Woulard to 24 months
imprisonment and 3 years supervised release, imposed a fine, and ordered restitution.
On appeal, Woulard’s appointed counsel has filed a brief and moved to withdraw
pursuant to Anders v. California, 386 U.S. 738 (1967), raising numerous issues, some


      1
       The HONORABLE GEORGE HOWARD, JR., United States District Judge for
the Eastern District of Arkansas.
of which Woulard reasserts in a pro se brief. Having carefully reviewed the record, we
reject each of the issues raised, and affirm.

       Specifically, (1) the evidence was sufficient to support Woulard’s conviction,
and thus the district court did not abuse its discretion in denying his motions for
acquittal and for a new trial, see United States v. Stroh, 176 F.3d 439, 440 (8th Cir.
1999) (sufficiency of evidence); United States v. James, 172 F.3d 588, 591 (8th Cir.
1999) (motion for judgment of acquittal); United States v. Goodson, 155 F.3d 963, 967
(8th Cir. 1998) (new-trial motion); (2) Woulard did not suffer an ex post facto violation
by being charged with a felony, even though section 1383a(a) classified the offense
only as a misdemeanor until August 1994, because the charged conduct occurred in
1996; (3) Woulard is not entitled to relief merely because the jury acquitted him on a
related count, see United States v. Finch, 16 F.3d 228, 230-31 (8th Cir. 1994) (jury’s
province will not be invaded); (4) the district court did not violate Woulard’s right of
self-representation or abuse its discretion in refusing to appoint substitute counsel on
the day of his trial, see United States v. Kind, 194 F.3d 900, 904-05 (self-
representation), cert. denied, 528 U.S. 1180 (2000); United States v. Davidson, 195
F.3d 402, 407 (8th Cir. 1999) (substitute counsel), cert. denied, 528 U.S. 1180 and 529
U.S. 1093 (2000); (5) the court did not abuse its discretion in refusing to exclude
evidence that Woulard admitted forging his wife’s signature on the SSA application at
issue, see Fed. R. Evid. 403, 404(b), 801(d)(2)(A); and (6) the district court did not err
in imposing Woulard’s sentence consecutively to a Delaware sentence he was then
serving, see U.S.S.G. § 5G1.3(c), p.s., & comment. (n.3).

      Having reviewed the record independently pursuant to Penson v. Ohio, 488 U.S.
75 (1988), we have found no other nonfrivolous issues.

      Accordingly, we affirm and grant counsel’s motion to withdraw.




                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-